Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This is a response to the amendment filed 10/25/2021.  Claims 1, 4, and 5 have been amended.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues the technical effect of adding water in the instant invention is different than in Kesselmayer (US 2004/0010095) because in the instant invention speeds up setting while arguing this is not true in Kesselmayer.  The Examiner respectfully disagrees.  The Applicant argues the water in Kesselmayer increases strength, not speed.  The passage in Kesselmayer cited in the response filed 10/25/2021 on page 9 discusses an increase in strength upon setting, which is clearly true of any setting resin, i.e. the water causes setting, which in turn increases strength relative to before setting.  The instant invention teaches a moisture-reactive polyurethane just as in Kesselmayer teaches, and teaches they are added in similar situations. Thus, they each would have been expected to act the same in the presence of water, i.e. react more extensively to set quicker.
Further, it would appear to be intuitive that moisture reactive compositions react faster when provided access to more moisture. A moisture-reactive composition such as in the instant invention and in Kesselmayer use the reaction with moisture, i.e. water, to set and thus essentially cannot react to cause setting without moisture, i.e. take infinite time to set.  The process of setting is merely a process of the molecules of the composition reacting with molecules of water.  Thus, since the setting only occurs as the molecules of the resin react with water, the progression of this reaction with water causing the setting, and access to water must reduce the time of reaction since more water molecules are available to react.  Although Kesselmayer teaches various ways the moisture can be provided, including reaction with ambient humidity (See page 5, paragraph [0041]), it is clear providing more access to water to the moisture-reactive composition, such as by spraying, allows more opportunity for the molecules of the composition to react.  
For example, in very dry air, the setting reaction would proceed very slowly as it takes time for the composition to acquire the necessary number of water molecules to react with each molecule of the composition to complete setting.  Conversely, as water is added to the system, via increased humidity, spraying or otherwise, there will be an abundance of water molecules present to react with the molecule, thus enabling each molecule quick access to a reaction partner and allowing the setting reaction to take less time to proceed.  An analogous situation would be feeding a crowd with one location for handing out food or with many.  As you add more food access locations, the crowd is fed faster because more people can find places to receive their food.  Likewise, as you add more water, such as by spraying, the setting occurs faster because more water is available and more moisture reactive molecules can “find” water, thus making more reactions likely to proceed at once. Thus, any spraying such as is taught in Kesselmayer provides more water to the system, and since the composition reacts with water to set, more access to water furthers the reactions that cause setting and consequently will reduce the total setting time, i.e. speed up setting.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossodivita (EP 1336741) in view of Kesselmayer (US 2004/0010095).
Regarding Claims 1, Rossodivita teaches a method for production of curved furniture components (See Abstract) comprising: 
an overlapping step of a first panel [4] of wooden, plastic or metal material, of at least one intermediate separating layer [3] and of a second panel [2] of wooden, plastic or metal material for obtaining a flat semi-finished product [1] having a perimeter edge [5] (See page 2, paragraph [0017], wherein superimposing is an overlapping step, and the flat blank is a flat semi-finished product);
an interposition step of a polyurethane type adhesive between said intermediate separating layer and said first panel and second panel by hot dispensing of said adhesive on surfaces of said first and second panels which are adapted to be associated with said intermediate layer (See pages 3-4, paragraphs [0027] and [0038]-0042], wherein a polyurethane is hot dispensed between the layers); and 
a cold shaping step of the flat semi-finished product for obtaining a curved component (See page 4, paragraph [0044]).
Rossodivita further teaches the adhesive reacts with moisture to set the bond (See page 3, paragraph [0029]) and implies it is a reactive hot melt, due to it’s ability to become fluid upon heating (See page 4, paragraph [0042], teaching heat keep the adhesive fluid, thus implying it is a hot melt that will solidifying upon cooling).  Rossodivita fails to specifically teach spraying with water after applying the adhesive.  However, it is known when utilizing polyurethane moisture-reactive hot melts for bonding (See Kesselmayer, page 1, paragraphs [0001]-[0002], teaching moisture reactive hot melt polyurethanes, such as are utilized in Rossodivita), to heat the hot melt to a suitable temperature to render it fluid and applying it hot between substrates, such as metal, wood, or plastics (See, for example, Kesselmayer, page 4, paragraphs, [0038]-[0040]).  Kesselmayer teaches, when implementing such bonding, the moisture may be applied in various ways, including by spraying liquid water on the applied adhesive (See pages 4-5, paragraph [0041], teaching ambient humidity, controlled humidity, mist, and sprayed water as potential methods for activating moisture curing after applying the adhesive and either prior to or, when using wood, subsequent to applying the second layer to be bonded).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to spray water onto the pre-applied adhesive in Rossodivita because doing so would have predictably been a suitable method of activating the bonding reaction for a polyurethane moisture reactive hot melt adhesive as taught therein.  Further note, any spraying such as is taught in Kesselmayer would be expected to behave the same as in the instant invention, which uses the same materials. Such spraying provides more water to the system, and since the adhesive reacts with water to set, more access to water furthers the reactions that cause setting and consequently will reduce the setting time, i.e. speed up setting, relative to the absence of said added water.
Regarding Claim 2, Rossodivita teaches cold pressing at the same time and pressure as claimed (See page 4, paragraph [0045]).
Regarding Claim 3, Rossodivita teaches applying decorative claddings such as decorative sheets (See page 3, paragraph [0039]), which read on the instant claim language since the instant specification indicates the “coatings” are in sheet form (See instant Figure 2, showing decorative “coatings” as sheets [9]).
Regarding Claim 6, Rossodivita teaches the intermediate layer between parallel strips of the same thickness (See page 3, paragraph [0032]), and further teaches the sheet maybe paper-like having holes or be expanded polymer (See page 3, paragraph [0033]), and note “expanded” implies or renders obvious foam with is created via gas expansion in polymers during formation.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossodivita and Kesselmayer as applied to Claim 3, and further in view of Scarimbolo (US 2002/0092605).
Regarding Claim 4-5, Rossodivita and Kesselmayer teach the method of Claim 3, as described above.  They fail to specifically teach a “beading step” or a “coating step.”  However, it is known when forming decorative veneers on curved edges, such as the edges of doors, to allow the decorative veneers to extend beyond the top face so it can cover the side perimeter, i.e. beading, or to provide additional edge coating layer in order to provide a continuous decorative look along the side portion, i.e. coating (See, for example, Scarimbolo, page 1, paragraph [0003], page 2, paragraphs [0023]-[0024] and [0031]-[0032], and Figs. 6-7 and 10, wherein coating the edge provides a continuous decorative look).  These are beading and coating steps respectively as claimed. It would have been obvious to person having ordinary skill in the art at the time of invention to perform either such step with either the outer panel layers in Rossodivita, or the outer decorative sheet, when utilized, as either an extended portion or a separate portion, because doing so would have predictably enable a continuous decorative exterior extending the perimeter, especially when using curved edges as may be desirable for certain types of doors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746